—Writ of habeas corpus in the nature of an application for bail reduction upon Nassau County Indictment Nos. 91362 and 91369, or to release the defendant on his own recognizance. .
Adjudged that the writ is dismissed, without costs or disbursements.
*608The determination of the County Court, Nassau County, was not an improvident exercise of discretion, and did not violate “constitutional or statutory standards” (People ex rel. Klein v Krueger, 25 NY2d 497, 499; see, People ex rel. Rosenthal v Wolfson, 48 NY2d 230). Miller, J. P., Copertino, Pizzuto and Santucci, JJ., concur.